The decree entered in this case states that the court will modify its award of one-half of appellant's P.E.R.S. pension account only "in the event [appellant] should attempt to discharge in bankruptcy the * * * order herein as to his Public Employees Retirement System Account." While the decree says "the Court hereby reserves the right to modify this order," the main thrust of the language used is not to reserve power to change the amount awarded but to deprive appellant of the means to defeat the award by declaring bankruptcy. Thus, the only reasonable interpretation is that a modification of the amount of the award is not intended but a reservation of power to enforce the payment is intended. This seems to me to be outside the limitations of R.C. 3105.171(I), and therefore I dissent. *Page 783